                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 RICARDO J. JOSEPH NO.: 16-00125-BAJ-RLB



                                     RULING AND ORDER

        Before the Court is Ricardo J. Joseph's ("Petitioner") Motion to Vacate,

Amend, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc.

65). This motion is opposed (Doc. 73). For the reasons stated below, Petitioner's

motion is DENIED IN PART. Petitioner's claim based on failure to object to a four-

point sentencing enhancement is DENIED. The Court will reserve judgement on the

remaining claim pending an evidentiary hearing to determine if Petitioner's counsel

breached a duty to meet with him to discuss a possible appeal.

I. BACKGROUND

        Petitioner pled guilty to possession of a firearm by a convicted felon in violation

of 28 U.S.C. § 922(g)(l).1 (Doc. 62). The Court sentenced Petitioner to 92 months

imprisonment and 3 years supervised release. Id. At sentencing, the Court informed


Petitioner that he had a right to appeal. (Doc. 65-4 at p. 1). Petitioner claims that

he advised his defense counsel after sentencing that he wanted to speak with him




1 Petitioner was also indicted for possession of a controlled substance in violation of 21 U.S.C. § 844(a)
but this charge was dismissed pursuant to a plea agreement (Doc. 50).
regarding an appeal, but that counsel never responded, and ultimately no notice of


appeal was filed. Id.


       Petitioner also complains that counsel failed to object to a 4-point sentencing

enhancement under the United States Sentencing Guidelines because it was based


on a count of the indictment that was dismissed by the United States. (Doc. 65 at p.

4). Petitioner asserts that these actions constituted ineffective assistance of counsel.


       The United States of America claims that an evidentiary hearing should be

conducted concerning Petitioner's allegation that his counsel ignored his request to

file an appeal. (Doc. 73 at p. 7). The Government also argues that Plaintiffs claim

regarding his counsels failure to object to the sentencing enhancement should be

denied because the sentencing guidelines allow for the consideration of relevant

conduct for which Petitioner was not convicted in determining the guideline range.

(Id. at p. 8).


II. LEGAL STANDARD

       To succeed on an ineffective assistance of counsel claim, a defendant must meet


two requirements. See Teague u. Scott, 60 F.3d 1167, 1170 (5th Cir. 1995). First, a

defendant must show that counsels representation fell below an objective standard

of reasonableness. Id. This requires a showing that the attorney made errors so


serious that he or she failed to fulfill the right to counsel guaranteed by the Sixth

Amendment. Id. Second, a defendant must show that such deficient performance


prejudiced his defense. Id. This requires a showing that the attorney's errors were


so serious as to deprive the defendant of a fair trial. Id.
      As noted, under the first prong of the ineffective assistance of counsel test,


counsel's performance is deficient if it is objectively unreasonable. Strickland v.


Washington, 466 U.S. 668, 688 (1984). In assessing trial counsels performance, the

Court must make every effort to "eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsels challenged conduct, and to evaluate the


conduct from counsels perspective at the time. (Id. at p. 689).


       Prejudice is defined as "a reasonable probability that, but for counseFs

unprofessional errors, the result of the proceeding would have been different." (Id. at


p. 694). A defendant must affirmatively prove prejudice. {Id. at p. 693). A claim

for ineffective assistance of counsel may be rejected based on an insufficient showing

of prejudice, without inquiry into the adequacy of counsels performance. Micheaux


u. Collms, 911 F.2d 1083, 1091 (5th Cir. 1991) (reversed on other grounds).

III. DISCUSSION

      Petitioner cites Roe v. Flores-Ortega, 528 U.S. 470 (2000) to support his claim

that his counsel acted unreasonably in failing to consult with him about filing: an

appeal. In Flores-Ortega, the Supreme Court of the United States reaffirmed the rule

that an attorney who disregards specific instructions from a defendant to file a notice

of appeal acts in a manner that is professionally unreasonable. {Id. at p. 477). The


Court also held that counsel has a constitutionally imposed duty to consult with a

defendant about an appeal when there is reason to believe that either a rational


defendant would want to appeal, or when the defendant reasonably demonstrates to


counsel that he is interested in filing an appeal. (Id. at p. 480).
      The plea agreement in this case reserved Petitioner's right to challenge the

Court's denial of his motion to suppress. (Doc. 50). Neither Respondent nor


Petitioner s prior attorney have made allegations that he consulted with Petitioner

about filing an appeal. Further, no party has provided this Court with any case law

that would absolve Petitioner's prior counsel of his duty to consult with Petitioner

regarding an appeal. Therefore, the Court concludes that an evidentiary hearing is


required to determine if Petitioner's prior counsel failed to discharge his duties to

consult with Petitioner regarding his appeal rights.

      Moving on to Petitioner's other claim, the United States Sentencing Guidelines

allow the Court to consider circumstances surrounding a defendant's conduct at the


time of the offense, including uncharged conduct. See U.S.S.G. § 1B1.3. All "acts and


omissions committed, aided, abetted, counseled, commanded, induced, procured, or


willfully cased by the defendant" are included in relevant conduct. Id, Petitioner

cannot establish that the failure to object on this ground prejudiced him. Count Two

of the indictment charged petitioner with possession of cocaine and marijuana.


Although this charge was ultimately dismissed pursuant to a plea agreement, the

drugs were discovered at the same time as the discovery of the firearm that led to the

possession of a firearm by a convicted felon charge. The failure to make a frivolous


objection does not cause counsel's performance to fall below an object level of


reasonableness." Green v. Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998). The Court


concludes that any objection to the sentencing enhancement would have been


"frivolous under the Guidelines because the Court may consider uncharged conduct.
See U.S.S.G. § 1B1.3. Because Petitioner raised no argument that contradicts the


specific language of the Guidelines, Petitioner cannot establish deficient performance

or prejudice by his prior counsel on this basis.

IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that an evidentiary hearing be held regarding Petitioner's

allegations that counsel failed to meet with him to discuss filing a notice of appeal.

      IT IS FURTHER ORDERED that the evidentiary hearing shall take place

on February 11, 2020 at 10:00 AM.

      IT IS FURTHER ORDERED that Petitioner's claim of ineffective assistance

of counsel based on his counsel's failure to object to an enhancement imposed in his


sentence is DENIED.
                                                                                   {,




                                                             2^-
                              Baton Rouge, Louisiana, this day of January, 2020.




                                               6- fl;
                                         JUDGE BRIAN A(jT4^feSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
